Citation Nr: 1136121	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  11-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1960 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.  


REMAND

On his April 2011 VA Form 9, the Veteran checked the box indicating that he did not want a Board hearing.  However, in the written argument which accompanied the Form 9, the Veteran indicated that he would present more information to support his position at a hearing.  

In a- June 2011 letter, the Veteran's representative stated that the Veteran was requesting a videoconference hearing with a Veterans Law Judge at the earliest convenience.  It was noted that prior to certification, the Veteran had requested a local hearing and was not given the opportunity.  That request was now withdrawn in lieu of a Board hearing.  

A Veteran has a right to a hearing before the issuance of a Board decision.  38 C.F.R. §§ 3.103(a), (c) (2010).  Therefore, the Veteran should be scheduled for a Video Conference hearing in accordance with his expressed desires.  Because such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  See 38 C.F.R. §§ 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference hearing before a Veterans Law Judge in accordance with applicable laws and regulations.  A copy of the notice to the Veteran and his representative of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


